Citation Nr: 1531674	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  11-22 816	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 30 percent for gastroesophageal reflux disease (GERD) with duodenal ulcer.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1977 to September 2000.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In February 2014, the case was remanded for additional development.  The Board's remand included the issue of service connection for left ear hearing loss.  An October 2014 rating decision granted service connection for left ear hearing loss, rated 0 percent, effective April 17, 2008.  Consequently, that issue is no longer before the Board.  


FINDING OF FACT

On June 22, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the appeal seeking a rating in excess of 30 percent for GERD with duodenal ulcer is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal seeking a rating in excess of 30 percent for GERD with duodenal ulcer by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn the appeal seeking a rating in excess of 30 percent for GERD with duodenal ulcer and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal seeking a rating in excess of 30 percent for GERD with duodenal ulcer is dismissed.



		
M.C. GRAHAM
	Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


